Citation Nr: 1753315	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-01 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2017, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the file.  


FINDING OF FACT

A bilateral hearing loss disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran argues that his hearing loss disability is a result of his service in the Navy as an airman as he was constantly exposed to very loud aircraft while working on flight decks on aircraft carriers.

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Post-service medical treatment records show that the Veteran has been diagnosed with a bilateral hearing loss disability.  See July 2011 and October 2016 VA examinations.  The first requirement for service connection for this claim, the existence of a current disability, is met.

The Veteran's military occupational specialty during service was that of system organizational maintenance technician.  The Veteran reported having high levels of noise exposure during his shifts on the flight deck and while in the berthing room following his work shifts, which was located one deck below the flight deck.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.  The remaining question is whether the current hearing loss disability is related to any aspect of the Veteran's military service, to include exposure to loud noise.

Service treatment records are silent for any complaints of hearing loss and the Veteran's hearing was within normal limits on entrance and separation.

During the July 2011 VA examination, the Veteran was diagnosed as having sensorineural hearing loss in both ears.  The examiner opined that it was as likely as not that the Veteran's hearing loss was not caused by or the result of military service as hearing was found to be well within normal limits throughout active duty and there was no evidence of nerve damage at separation.   

In October 2016, the Veteran was afforded a VA examination by the same VA examiner who conducted the July 2011 examination.  The Veteran was diagnosed as having sensorineural hearing loss in both ears.  The examiner opined that the Veteran's hearing loss disability was not at least as likely as not caused by or a result of an event in service.  The examiner explained that the evidence did not show hearing loss or significant changes in hearing thresholds greater than normal measurement variability during active duty military service and there was no record of complaint or treatment of the claimed hearing loss in service treatment records.  The examiner referenced the Institute of Medicine findings that concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  The examiner concluded that based on the objective evidence (audiograms), there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.

The Veteran has reported that since leaving the military in 1986, he has had hearing problems and first noticed problems hearing when he returned from his first overseas deployment.  He also stated that he got married during service and his wife complained that he turned the radio on too loudly while driving after returning from overseas.  In a July 2017 letter, the Veteran's wife stated that she noticed the Veteran's hearing problems when he returned from his overseas deployment aboard an aircraft carrier, which worsened by the time he was released from service.  

Given the evidence set forth above, and resolving all reasonable doubt in the Veteran's favor, service connection for the Veteran's hearing loss disability is warranted.  In-service acoustic trauma is conceded here based on the circumstances of his service and service connection had previously been granted for tinnitus based on such in-service acoustic trauma.  Moreover, the VA examiner's negative opinions were based on normal hearing limits during service.  The Board notes that in-service hearing loss is not required to establish entitlement to service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  Therefore, the VA examination reports are not found to be probative.  The Veteran and his wife reported that he had problems hearing during service and continually since service.  After resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is granted.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


